DETAILED ACTION
The instant application having Application No. 16/576,369 filed on 09/19/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with David W. Rouille (Registration # 40150) on 05/26/2021.

In the claims
Claim 1. (Currently Amended) A method for providing high resolution timing advance estimation based on Physical Random Access Channel (PRACH), the method comprising: 
receiving a preamble signal r(n) having a predetermined sampling frequency and a predetermined length; 
Inverse Fast Fourier Transform (IFFT) method to provide correlation output Ryc; 
using a peak value P of the correlation output Ryc to detect a preamble ID and a timing advance at a resolution of 24Ts; 
zero padding sequences Y(k) and C(k) so that they have a predetermined length resulting in sequences Y_hat(k) and C_hat(k), wherein Y(k) and C(k) are 1024-point [[FFT]] Fast Fourier Transform (FFT) of y(n) and c(n); 
performing a maximum likelihood estimation (MLE) to estimate a timing offset; and detecting a peak value out of the R_hat(m) and using a corresponding index Q to provide a timing advance with an accuracy of 2Ts. 

Claim 7. (Currently Amended) The method of claim 1 further comprising positioning of the signal in the frequency domain by a factor n_PRB_Offset, wherein the signal is shifted in frequency by the n_PRB_Offset so that the signal is centered about [[DC]] Direct Center (DC). 

Claim 9. (Currently Amended)  The method of claim 1 further comprising correlating the sequence y(n) with the reference preamble sequence c(n) using the FFT method Ryc=ifft[Y(k).C*(k)], where Y(k) and C(k) are 1024-point FFT of y(n) and c(n) respectively. 


receiving a preamble signal r(n) having a predetermined sampling frequency and a predetermined length; 
correlating a down sampled version of the received preamble with a reference preamble sequence c(n) using an [[FFT]] Inverse Fast Fourier Transform (IFFT) method to provide correlation output Ryc; 
using a peak value P of the correlation output Ryc to detect a preamble ID and a timing advance at a resolution of 24Ts; zero padding sequences Y(k) and C(k) so that they have a predetermined length resulting in sequences Y_hat(k) and C_hat(k), wherein Y(k) and C(k) are 1024-point FFT of y(n) and c(n); 
performing a maximum likelihood estimation (MLE) to estimate a timing offset; and detecting a peak value out of the R_hat(m) and using a corresponding index Q to provide a timing advance with an accuracy of 2Ts. 

Claim 13. (Currently Amended) A system for providing for providing high resolution timing advance estimation based on Physical Random Access Channel (PRACH), the system including a processing circuitry which performs steps comprising:
receiving a preamble signal r(n) having a predetermined sampling frequency and a predetermined length; 
Inverse Fast Fourier Transform (IFFT) method to provide correlation output Ryc; 
using a peak value P of the correlation output Ryc to detect a preamble ID and a timing advance at a resolution of 24Ts; 
zero padding sequences Y(k) and C(k) so that they have a predetermined length resulting in sequences Y_hat(k) and C_hat(k), wherein Y(k) and C(k) are 1024-point [[FFT]] Fast Fourier Transform (FFT) of y(n) and c(n); performing a maximum likelihood estimation (MLE) to estimate a timing offset; and 
detecting a peak value out of the R_hat(m) and using a corresponding index Q to provide a timing advance with an accuracy of 2Ts. 

Claims 14-20 (Cancelled)


Allowable Subject Matter
Claims 1-13 are allowed. Claims 14-20 were cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 1, 12, 13 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “using a peak value P of the correlation output Ryc to detect a preamble ID and a timing advance at a resolution of 24Ts; zero padding sequences Y(k) and C(k) so that they have a predetermined length resulting in sequences Y_hat(k) and C_hat(k), wherein Y(k) and 

It is noted that the closest prior art, Jiang et al. (US 2009/0040918 A1) discloses “(Fig. 5, par. 0031-0032), The signals are subject to zero-padding (308, 328) as in FIG. 3 and then inverse fast Fourier transform (309, 329). The detected UE channel impulse response (CIR) at each receive antenna (301, 321) is extracted out in time domain using the preamble detecting sliding window which contains the largest energy (blocks 510, 530) above the preamble detection threshold 421. To do this, information such as the length of sliding window and its start point (or TA if TA is set at the start of sliding window) must be used, with the latter obtained from peak search step. Since only one CQI value on each preamble frequency resource block is of interest and 6 resource blocks are used for preamble transmission, a second stage of zero padding (511, 531) is used in time domain so that 6 interpolated CQI values over approximately 6 resource blocks are obtained after tail removal. Fast Fourier transform blocks 512 and 532 transform the signals into the frequency domain. The tail removal (513, 533) is used to drop the padding zeros in frequency domain. For a preamble sequence length of 839 in 800 .mu.s and an IFFT size of 1024, an FFT size of 8 can be used to obtain 6 CQI samples in frequency domain after dropping 2 tail samples. The UE CQI is the amplitude squares 

However, Jiang fails to disclose at least the claim limitations “using a peak value P of the correlation output Ryc to detect a preamble ID and a timing advance at a resolution of 24Ts; zero padding sequences Y(k) and C(k) so that they have a predetermined length resulting in sequences Y_hat(k) and C_hat(k), wherein Y(k) and C(k) are 1024-point Fast Fourier Transform (FFT) of y(n) and c(n); performing a maximum likelihood estimation (MLE) to estimate a timing offset; and detecting a peak value out of the R_hat(m) and using a corresponding index Q to provide a timing advance with an accuracy of 2Ts”. Thus, Jiang does not disclose or render obvious the above underlined limitations as claimed. Claims 2-11 are also allowed since they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent(s) and Patent Publication(s):
King et al. (US 6046591 A)
McGowan et al. (US 2012/0307743 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463